                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION


      WILLIE JAMES HARRIS,

           Plaintiff,                         Case No. 2:19-cv-10024

             v.                               GERSHWIN A. DRAIN
                                              United States District Judge
 PRISON COUNSELOR STEVENSON, ET AL.,
                                              ANTHONY P. PATTI,
         Defendants.                          United States Magistrate Judge
___________________________________/

          ORDER TRANSFERRING CASE TO THE WESTERN DISTRICT OF
                            MICHIGAN

      Plaintiff Willie James Harris, a state prisoner at the Ionia Correctional Facility

in Ionia, Michigan, recently filed a pro se civil rights Complaint under 42 U.S.C. §

1983. The Defendants are employees of the Michigan Department of Corrections.

      The Complaint alleges that, while Plaintiff was incarcerated at the Carson City

Correctional Facility in Carson City, Michigan, he was forced to share a cell with a

violent prisoner who fought with him and injured him. Plaintiff further alleges that,

after his cell mate assaulted him, he was charged with threatening behavior and

forced to live in a cold cell without a blanket or mattress. In addition, he was denied

use of the prison’s grievance procedures, and while he was confined in an

observation cell, a correctional officer would watch him use the toilet. Plaintiff now
sues the Defendants in their personal and official capacities for declaratory relief and

money damages.

      A preliminary question is whether this district is the proper venue for

Plaintiff’s Complaint. The proper venue in civil actions is the judicial district where

(1) any defendant resides, if all defendants reside in the same state; (2) a substantial

part of the events or omissions giving rise to the claim occurred, or a substantial part

of property that is the subject of the action is situated; or (3) any defendant is subject

to the Court’s personal jurisdiction, if there is no district in which the action may

otherwise be brought. 28 U.S.C. § 1391(b). Public officials “reside” in the county

where they perform their official duties, O’Neill v. Battisti, 472 F.2d 789, 791 (6th

Cir. 1972) (quoting 1 Moore’s Federal Practice 1487-88), and under 28 U.S.C. §§

1404(a) and 1406(a), a district court may transfer a civil action to any other district

where it might have been brought.

      The events or omissions giving rise to Plaintiff’s claims occurred at the Carson

City Correctional Facility where the Defendants perform their official duties.

Carson City is located in Montcalm County, Michigan, which lies within the

geographical confines of the Southern Division of the United States District Court

for the Western District of Michigan. See 28 U.S.C. § 102(b)(1). Accordingly, the




                                            2

proper venue for Plaintiff’s Complaint is the Southern Division of the Federal Court

in the Western District of Michigan.

      The Court hereby Orders the Clerk of Court to transfer this case to the United

States District Court for the Western District of Michigan pursuant to 28 U.S.C. §§

1391(b), 1404(a), and 1406(a). The Court has neither screened Plaintiff’s Complaint

under 28 U.S.C. §§ 1915(e)(2) and 1915A, nor determined whether Plaintiff may

proceed without prepayment of the filing fee.

      IT IS SO ORDERED.

Dated:      January 18, 2019
                                              s/Gershwin A. Drain
                                              HON. GERSHWIN A. DRAIN
                                              United States District Court Judge


                          CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing document was mailed to the attorneys
of record on this date, January18,2019, by electronic and/or ordinary mail.

                                       s/Teresa McGovern
                                       Case Manager 






                                         3

